The plaintiff was employed by the defendant's intestate, Henry Isaacs, a builder, to do the carpenter work in the erection of a small frame building. In the course of its erection the building *Page 49 
fell, causing the plaintiff the injury for which he brings this action. The court directed a verdict for the defendant.
It might reasonably have been found by the jury from the evidence that the plan of construction of this building was faulty. But whether that might have ultimately caused the fall of the building is of no present relevance. The jury could, upon the evidence, have reached no conclusion other than that the proximate cause of the fall of the building was the removal of the center posts standing through the center of the first floor, and also of the braces running from the studs to alternate joists on this floor; and they must further have found that these posts and braces were necessary supports for the building, and that no experienced carpenter would have removed them without providing other supports.
The plaintiff was an experienced carpenter, and admittedly removed these posts and braces without providing other support to take their place. Clearly, upon the conceded facts, the fall of the building was due to the plaintiff's own negligence.
   There is no error.